Citation Nr: 0309928	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-14 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for chronic arthritis.  

3.  Entitlement to service connection for a bilateral foot 
condition, including cellulitis of the feet.  

4.  Entitlement to service connection for a back condition.  

5.  Entitlement to service connection for a neck condition.  

6.  Entitlement to service connection for a bilateral hip 
condition.  


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from August 1971 to July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

The Board notes that in several communications received from 
the veteran, including his original VA Form 21-526 and his VA 
Form 9, he has discussed dental problems for which he 
apparently is seeking VA treatment.  It does not appear that 
the RO has addressed that issue, which is referred to the RO 
for appropriate consideration.  


REMAND

The record indicates that the veteran has been incarcerated 
for over 10 years.  A few treatment records, dated from June 
2000 to January 2002, have been obtained from the Texas 
Department of Corrections.  But the veteran has reported 
having received treatment at that facility for a number of 
conditions, including some of those for which he has claimed 
service connection, treatment not reflected in the records 
that have been received.  The Board believes that another 
request for copies of the veteran's complete medical records 
should be made of the Texas Department of Corrections.  In 
addition, the veteran has identified a private physician (Dr. 
Love) as well as a clinic in Baton Rouge, Louisiana, that 
have treated him for hepatitis C.  The record does not 
indicate that any attempt has been made to obtain treatment 
records from that physician or clinic.  

Although the RO has sent the veteran several letters that 
discuss what evidence is necessary to substantiate his 
claims, what evidence has been received, and what evidence 
that he is responsible for submitting or that VA will assist 
him in obtaining, the Board believes that the Veterans Claims 
Assistance Act of 2000 (VCAA) requires that VA extend 
additional assistance to the veteran regarding requesting the 
treatment records noted above.  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should request that the 
veteran identify the names and addresses 
of all health care providers that have 
treated him for any of the claimed 
disorders, as well as the approximate 
dates of treatment.  After obtaining any 
needed signed releases from the veteran, 
the RO should request copies of all 
medical records identified by him, 
including the Texas Department of 
Corrections.  All records so obtained 
should be associated with the veteran's 
claims file.  

2.  Upon completion of the above 
evidentiary development and having 
ensured compliance with the provisions of 
the VCAA, including providing the veteran 
with a comprehensive notice of the VCAA's 
provisions as they relate to all of the 
issues on appeal, the RO should again 
consider the veteran's claims.  If action 
taken remains adverse to him, he and his 
accredited representative should be 
furnished with a supplemental statement 
of the case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



